Citation Nr: 1416437	
Decision Date: 04/14/14    Archive Date: 04/24/14

DOCKET NO.  11-31 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for osteoarthritis of the right knee.

2.  Entitlement to an initial rating in excess of 10 percent for osteoarthritis of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from August 1988 to May 2009.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Virtual VA paperless claims processing system includes an electronic copy of a transcript of the Veteran's February 2014 hearing before the undersigned Veterans Law Judge.  The Veterans Benefit Management System does not include any additional documents pertinent to the present appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At his February 2014 Board hearing, the Veteran contended that his February 2009 VA examination was inadequate and additionally described worsening of his condition since the time of examination.  Accordingly, he should be afforded an additional VA examination.  See 38 U.S.C.A. § 5103A(d).

On remand, the AOJ should also seek to obtain any additional relevant records of treatment.  See 38 U.S.C.A. § 5103A(a)-(c).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his service-connected knee disabilities.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

The AOJ should also seek to obtain any outstanding, relevant VA medical records dated from June 2009 to the present.

The Veteran should also be advised that, with respect to private medical evidence, he may alternatively obtain the records on his own and submit them to the AOJ.

2.  Once all available relevant medical records have been received, the Veteran should be afforded a VA examination for the purpose of determining the current severity and manifestations of service-connected right and left knee disabilities.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.

The Veteran indicated at his February 2014 Board hearing that his knees lock sporadically in the extended position and that his right knee locked at his February 2009 VA examination, although it was not recorded in the VA examination report.  He also described one in-service left knee surgery and two in-service right knee surgeries, and he asserted that he had no cartilage remaining in the right knee and had a microfracture in the right knee.

The examiner should comment on the severity of the Veteran's service-connected right and left knee disabilities and report all signs and symptoms necessary for rating the disability, including the range of motion in degrees and the severity of any recurrent subluxation or lateral instability.  He or she should also state whether the Veteran has ankylosis; dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion; or the removal of semilunar cartilage.  The examiner should further indicate if there is impairment of the tibia and fibula.

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors. If possible, any additional functional limitation should be expressed as limitation of motion of the knees in degrees.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 
Because it is important "that each disability be viewed in relation to its history," see 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  The AOJ should conduct any other development that may be indicated as a consequence of the actions taken in the preceding paragraphs.

4.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


